Title: From Benjamin Franklin to Richard Jackson, 8 August 1763
From: Franklin, Benjamin
To: Jackson, Richard


Dear Sir,
Boston, Augt. 8. 1763.
Being here on the Business of the Post-Office, I have received your obliging Favour of May 19. which I shall answer by the next Pacquet. At present I have only time to introduce to you Col. Dyer, the Bearer of this Letter, a Gentleman of Character and Reputation in your Colony of Connecticut. He goes to England to lay the Affair of their Purchase on Sasquehanah before his Majesty, the Settlement of that Purchase being oppos’d by Mr. Penn. I have taken the Liberty to recommend him to you as the Person in all England most capable of advising and serving him in his Solicitation. As to the Sentiments of our People on that Settlement, I can assure you, that there is scarce a Man in Pensilvania who does not wish it to go on, provided it be with the free Consent of the Indians; as it would, when once establish’d be a good Barrier for our N. West Frontier in case of a future Indian War; and the intended Settlers are a kind of People whose Neighbourhood we should like. I am even at a loss to guess on what Principle the Proprietor opposes it; since if the Land is not within his Grant, or the prior Grant of Connecticut is valid, he has no right to intermeddle; and if it finally appears to be within his Grant, and that of Connecticut does not extend to it, the Settlers must become his Tenants. With the greatest Esteem, I am, Dear Sir, Your most obedient humble Servant
B Franklin
R. Jackson Esqr.
 Endorsed: Boston Augst 8th 1763 B Franklin Esqr
